PER CURIAM.
Joseph Herrmann appeals the summary denial of his motion to correct a scoresheet error filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because Herrmann has stated a facially sufficient claim that is not refuted by the attachments to the trial court order, we reverse and remand for reconsideration.
*512Herrmann alleges that a prior offense was erroneously scored as a level seven offense rather than a level six offense, thereby increasing his scoresheet total by five points. The trial court acknowledged that Herrmann’s sentencing scoresheet appeared to reflect the error identified by Herrmann. If Herrmann’s scoresheet was incorrect as identified by the trial court and his sentence was not negotiated as part of his plea agreement, Herrmann is entitled to be resentenced with a corrected scoresheet. See McPherson v. State, 750 So.2d 125 (Fla. 2d DCA 2000).
Reversed and remanded.
BLUE, A.C.J., and WHATLEY and SALCINES, JJ., Concur.